OPINION OF THE COURT
Memorandum.
The order of the Appellate Division in each case should be reversed and a new trial ordered.
In these cases involving charges of criminal narcotics sale arising out of a street "buy and bust,” the trial court erred by closing the trial to the public during the undercover officers’ testimony. The trial court’s ruling in 1991 was based on a legal standard that is no longer viable under our analysis and holding in People v Martinez (82 NY2d 436), decided in 1993.
In view of our disposition of the closure issue, we have no need to reach the parties’ arguments regarding the claimed Rosario violation.
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur in memorandum.
In each case: Order reversed, etc.